Gase 1:18-¢y-65828-BLE-KNE Beeument 44> led 40/22/20 Rage 4 ef 3

LAW OFFICE OF ROBERT L. GREENER P.C.
112 MADISON AVENUE, 6TH FLOOR
NEW YORK, NEW YORK 10016
(646)4 15-8920 PHONE =
fae

(212)689-9680 Fax MEMS \ WOORSED

RLG@GREENERLEGAL. COM ben

 

 

October 22, 2020

PLECTRONICALLY FILED

 

 

 

 

 

 

 

 

DOC #: ani
Via ECF lat Vi
Hon. Denise L. Cote DATE FILED: \0 2 A
United States District Court Crate,
Southern District of New York =
500 Pearl Street., Room 1910 panel by
New York 10007 j
of% if

Re: Mambu Bayou v. Afropunk LLC — Case no: 18-cv-05820 (DLC)

Dear Judge Cote:

We represent the Plaintiff in the above-named matter. Pursuant to your Honor’s Individual
Rules and subject to the protective order of the court dated August 2, 2020, we respectfully seek
leave to file under seal copies of Afropunk’s financial statements as exhibits to Plaintiff's
opposition to Defendants’ motions in limine,

Defendants allege that the documents contain confidential and sensitive financial data of
defendant, Afropunk LLC. which was produced during discovery and are subject to an Attorneys’
Eyes Only Stipulation. As per the Protective Order, Plaintiffs seek to file the confidential
information under seal.

Where there has been an application to seal a document, the Court of Appeals for the
Second Circuit has held the decision whether to seal court records requires weighing the
importance of the presumption of public access, depending upon the type of judicial function at
issue, against the interests sought to be protected by sealing. United States v. Amodeo, 71 F.3d
1044, 1047-1051 (2d Cir. 1995). The motives of the party invoking the presumption of public
access, and those of the party opposing such access, may be considered insofar as they bear on the
veracity of the parties' asserted positions, id. at 1050. In all events, "a judge must carefully and
skeptically review sealing requests to msure that there really is an extraordinary circumstance or
compelling need." In re Orion Pictures Corp., 21 F.3d 24, 27 (2d Cir. 1994).

The public’s right to access the courts records is considered a fundamental First
Amendment right. Thus, a party seeking to file under seal must overcome the high bar set out by
the Frist Amendment. However, the First Amendment presumption of access may be overcome

 
Gase 1:18-6y-05828-BLE-KNF Beeurmenti4> Filed 49/22/20 Bage 3 ef 4

"if specific, on the record findings are made demonstrating that closure is essential to preserve
higher values and is narrowly tailored to serve that interest." Lugosch y. Pyramid Co. of
Onondaga, supra, 435 F.3d at 120, quoting In re New York Times Co., 828 F.2d 110, 116 (2d Cir.
1987); see also EEOC v. Kelley Drye & Warren LLP, No. 10 Civ. 655 (LTS)(MHD), 2012 U.S.
Dist. LEXIS 28724, 2012 WL 691545 at *2, *3 (S.D.N.Y. 2012) (Swain, D.J.)

 

 

Here the information sought to be filed under seal contains highly confidential business
records which are subject to a protective order. Plaintiff's request is narrowly tailored in this
situation to file these documents in opposition to the Defendants’ motions in limine. Court’s in
this circuit routinely grant permission to file under seal, and generally not of the type the public
would ordinarily have access to. So, closure is essential to maintain confidentiality of Defendants
business records.

Wherefore, it respectfully requested that the Court grant the application to file Defendants

financial documents under seal. If your honor has any additional questions or needs more
infermation, please contact me at your convenience.

Yours Truly,

  

  

ROBERT/L. GREENER

 

Cc:Brian Pete of Lewis Brisbois Bisgaard & Smith LLP.

 
